FILED
                            NOT FOR PUBLICATION                             OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT*


MARIA DE LOURDES SANTANA                         No. 12-70997
SANTANA, AKA Yecica Santana,
                                                 Agency No. A089-380-464
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 6, 2014**
                               Seattle, Washington

Before: PAEZ, BYBEE, and CALLAHAN, Circuit Judges.

       Petitioner-Appellant Maria De Lourdes Santana Santana (“Santana”) seeks

review of the Immigration Judge’s (“IJ’s”) and the Board of Immigration

Appeals’s (“BIA’s”) termination of her removal proceedings and the Department


       *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Homeland Security’s (“DHS’s”) March 30, 2012 reinstatement of her 2004

expedited removal order. She alleges that both resulted in violations of her due

process rights. We deny relief.1

      We review questions of law de novo, including questions pertaining to the

violation of an alien’s due process rights and our own jurisdiction. Hamazaspyan

v. Holder, 590 F.3d 744, 747 (9th Cir. 2009); Luu-Le v. I.N.S., 224 F.3d 911, 914

(9th Cir. 2000).

      1. Pursuant to 8 U.S.C. § 1252(a)(2)(D), this court does not have

jurisdiction to review Santana’s due process claims arising out of the BIA’s

decision affirming the termination of her formal removal proceedings. Although, §

1252 permits the court to review constitutional claims on a petition for review,

“‘[t]he carefully crafted congressional scheme governing review of decisions of the

BIA limits this court’s jurisdiction to the review of final orders of removal,’‘even

where a constitutional claim or question of law is raised.’” Ortiz-Alfaro v. Holder,

694 F.3d 955, 957 (9th Cir. 2012) (quoting Alcala v. Holder, 563 F.3d 1009, 1013,

1016 (9th Cir. 2009)). Santana seeks review of removal proceedings that the IJ

and BIA terminated; neither the IJ nor the BIA issued a final order of removal. In



      1
        Because the parties are familiar with the facts and procedural history, we
do not restate them here except as necessary to explain our decision.
                                          2
the absence of a final order this court lacks jurisdiction to review Santana’s due

process claims arising out of her terminated removal proceedings. These claims

are therefore dismissed.

      2. While this court has jurisdiction to review reinstated expedited removal

orders, Villa-Anguiano v. Holder, 727 F.3d 873, 875 (9th Cir. 2013), the court’s

review of such orders is “expressly limit[ed]. . . to habeas petitions alleging that the

petitioner is not an alien or was never subject to an expedited removal order.”

Morales-Izquierdo v. Gonzales, 486 F.3d 484, 498 (9th Cir. 2007) (en banc); see

also Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138–39 (9th

Cir. 2008) (referencing 8 U.S.C. § 1252(e)). Here, Santana does not deny her

alienage or her prior removal. Her allegations do not warrant a grant of relief.

      3. Finally, Santana argues that the denial of counsel during the

reinstatement proceedings violated her due process rights. When a petitioner

claims a procedural due process violation, she “must present plausible scenarios in

which the outcome of the proceedings would have been different” had a more

“elaborate process” been provided. Morales-Izquierdo, 486 F.3d at 495 (internal

quotation marks omitted). Here, in the context of reinstatement proceedings, there

is no right to counsel before a DHS officer. Tawadrus v. Ashcroft, 364 F.3d 1099,

1103 (9th Cir. 2004); Moralez-Izquierdo, 486 F.3d at 497. Furthermore, Santana


                                           3
first raised her allegations of fear of returning to Mexico on appeal but proffered

no evidence of actual persecution to herself or her family. Santana failed to show

that her due process rights were violated or she was prejudiced.

      The petition is DISMISSED in part and DENIED in part.




                                          4